Exhibit 99.1 King Reports Fourth Quarter and Full Year 2015 Results · Fourth quarter revenue of $461 million and gross bookings of $509 million; full year 2015 revenue of $2.0 billion and gross bookings of $2.1 billion · Fourth quarter profit of $91 million and adjusted EPS of $0.38; full year 2015 profit of $517 million and adjusted EPS of $1.93 · Generated adjusted EBITDA of $188 million in fourth quarter 2015 representing 39% adjusted EBITDA margin; full year 2015 adjusted EBITDA of $826 million, representing 41% adjusted EBITDA margin · $676 million of net cash provided by operating activities in 2015; ended year with $1.1 billion of cash and cash equivalents · Two King games were top 5 grossing games on both the Apple App Store and Google Play Store in the U.S. for the fourth consecutive quarter · Launched Candy Crush Jelly Saga in January 2016, King’s 14th mobile title and third Candy Crush franchise title
